Title: Treasury Department Circular to the Collectors of the Customs, 30 December 1789
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury Department Decr. 30. 1789.
Sir
In my Circular letter of the 31st. of October last I directed you to claim the duties which had arisen on Imports since the first day of August last, and prior to the organisation of the Customhouses in the respective districts, and if the same was controverted by the parties liable thereto to prosecute this claim to a legal determination.
As the decision in one case will probably form a rule in the others, it is my desire that no more than one action should be brought on this account (if any should be found necessary) and that in conducting it, you will not fail to observe (as I before recommended) all the moderation which is compatible with the end in view.
It is not necessary that the progress of the suit should be hastened at present, as it is highly probable that the subject will come under the consideration of the Legislature of their approaching meeting.
I am, Sir   Your Obedt. servant
A HamiltonSecy of the Treasy
